Citation Nr: 1703993	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel




INTRODUCTION

The Veteran served on active military duty from February 1962 to February 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900 (2016).  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for right ear hearing loss was denied by the September 2007 rating decision.  

2.  The claim to reopen service connection for right ear hearing loss was denied by rating decision in September 2007. A timely appeal was not submitted, nor was any new and material evidence submitted within the appeal period.

3.  Evidence received since the September 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ear hearing loss. 

4.  Right ear hearing loss is related to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  Evidence submitted since September 2007 to reopen the claim of entitlement to service connection for hearing loss in the right ear is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In November 2002, the RO denied service connection for right ear hearing loss on the basis that there was no probative evidence that the current right ear hearing loss was related to the Veterans military service.  The Veteran did not appeal, thus the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2007, the RO denied a claim for a temporary total rating for right ear surgery.  In so doing, the RO found that no new and material that related the Veteran's right ear hearing loss to his military service had been submitted to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss.  The Veteran did not appeal, thus the decision became final based on the evidence then of record.  Id.   

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.
Evidence received since September 2007 includes the medical opinion given by the Veteran's private physician, J. W. J., M.D., in June of 2015.  Dr. J. stated that the Veteran's hearing loss was most likely due to acoustic trauma in military service.  This evidence is new because it had not previously been reviewed by VA.  It is material because it shows a nexus between the Veteran's current hearing disability in his right ear and his military service, and raises a reasonable possibility of substantiating the claim for service connection.  As a result, the claim for service connection for right ear hearing loss is reopened. 

Service Connection for Right Ear

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board finds that the Veteran has a current right ear hearing loss disability for VA purposes.  The VA audiology examination conducted in October 2002 shows sensorineural hearing loss in the right ear that meets the criteria under 38 C.F.R. § 3.385. 

In a November 2002 VA examination, the examiner concluded that the Veteran's right ear hearing loss was "less likely than not" related to service because there a hearing loss for VA purposes was not shown on service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if a hearing loss disability as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  An August 2002 private opinion from J. S., M.D. found that due to the Veteran's duties in service, he sustained hearing loss in service, but a rationale for this opinion was not provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the August 2002 and November 2002 opinions are not sufficient for adjudication purposes, and therefor are not probative.  

In a June 2015 opinion, a private examiner found that the Veteran had fairly symmetrical bilateral sensorineural hearing loss that "was most likely the result of, or significantly affected by his military service where he served as a weapon specialist."  The Board finds this opinion is well reasoned and is based on the facts of record, and therefore, is probative to the issue at hand.  As such, the Board finds that the probative evidence supports service connection for right ear hearing loss.


ORDER

New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened.

Service connection for right ear hearing loss is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


